DETAILED ACTION
Election/Restrictions
1.	Applicant's election with traverse of Group I, claims 1-10 and 16-18 and Species CNCM 1-1572, DSM 33231 and DSM 33234, etc. in the reply filed on 1/3/22 is acknowledged.  The traversal is on the ground(s) that there are no remarks indicating a reason for restriction between inventions II and III and IV.  This is not found persuasive because the first paragraph of the Restriction Requirement explanation recites that III and IV are directed to different strains of bacteria which are deposited separately, and nothing to show thy are obvious variants.  It is recited that Groups III and IV are not drawn to mixtures which are required for use in the method of Group I.  The classification of a protein or product in the same Group is not an argument alone for the same search burden.  Products that are structurally and biologically different and raise a different immune response.  It is not uncommon in the biotechnology arts to have completely different products with the same classification designation, e.g., not every DNA method in 435/6 uses the same product or from the same virus, bacterial or human or encodes the same protein, but they are classified.  Many different treatment methods are similarly classified in 424/234.1, etc.  Applicants have argued that a reasonable number of different species should be examined together, but the broadly recited claims encompass so many different combinations which have different multivalent immune reactions/responses and different other ingredients that the search would place an undue burden on the Examiner.  The search for one deposited strain will not reveal all the other deposits.  
The requirement is still deemed proper and is therefore made FINAL.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
2.	Claim 16 is objected to because of the following informalities:  
	the claim should be amended to incorporate the limitations from non-elected claim 11.  
	Additionally, after the period in claim 16, the next line recites “LPC-S01” which does not appear to be part of claim 16 or claim 17 and should be deleted.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112-2nd paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-10 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 17 are vague and indefinite because it is unclear what is meant by mixture “M”.  The way the claim is worded the “M” does not stand for one particular mixture with the same ingredients and it is unclear how this designation is being used.  
	The wording of claim 1 and 17, e.g., administering:
said protein of plant origin,
said at least one amino acid, and/or
a peptide of plant origin comprising said at least one amino acid,


	Additionally, what is meant by a ‘derivative thereof’ in claims 1, 4, 6 and 17.  What structure is the derivative or portion of the strain is being referred to?  The term “derivative” does not provide the character or properties from the source that are to be retained in the final product, e.g., paper is derived from wood but is very different from wood.  Appropriate correction and/or clarification is requested.
	Claim 7 is vague and indefinite because it is unclear what plant proteins are encompassed by ‘at least one protein of plant origin” given the sheer enormity of different plants and potential proteins.  The mere recitation of a name, i.e., amino acid from a plant peptide, to describe the invention is not sufficient to satisfy the Statute's 
	Claims 1, 4 and 17 recite trademarks in the claims.  A trademark renders the claim indefinite because the product can be changed at any time by the trademark owner.   If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.  Appropriate clarification and/or correction is required.
	Claims 2, 3, 8 and 18 lack antecedent basis for ‘group A’ and ‘group A.1”.  It does not appear the designation of ‘A’ or ‘A.1’ is needed and the claim sshould just recite ‘selected from the group comprising’.  Additionally, the phrase “comprising or, 

Claim Rejections - 35 USC § 112-Deposit information
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-10 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The specification lacks complete deposit information for the deposit of the strains recited in the instant claims.  Because it is not clear that the properties of these deposits are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the best mode disclosed by the specification requires the use of the specifically recited deposited strains, a suitable deposit for patent purposes is required.

	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;

	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;

	© the deposits will be maintained in a public depository for a period of at least thirty years from the date of the deposit or for the enforceable life of the patent or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and

	(d) the deposits will be replaced if they should become non-viable or non-replicable.

	In addition, a deposit of the biological material that is capable of self-replication either directly or indirectly must be viable at the time of the deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1)The name and address of the depository;
	2)The name and address of the depositor;
	3)The date of deposit;
	4)The identity of the deposit and the accession number given by the depository;
	5)The date of the viability test;
	6)The procedures used to obtain a sample if the test is not done by the depository; and
	7)A statement that the deposit is capable of reproduction.

If the deposit was made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by Applicants, assignees or a statement by an attorney of record over his or her signature and registration number stating that deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when a deposit is made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of the deposit and the complete name and address of the depository is required.
Claim Rejections - 35 USC § 112-Enablement
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-4, 6-10 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The instant claims are drawn to a method for increasing blood bioavailability through the use of bacterial strains and amino acids.  The claims include a number of different combinations and ‘derivatives’ from one strain up to six.  The instant specification only provides examples of such methods using a mixture of L.paracasei DG deposited as CNCM 1-1572 and L.paracasei LPC-S01 deposited under DSM 26760. None of the other strains, much less derivatives are included in the working examples.  It is unpredictvalbe that the other Bifobacterium or L.plantarum strains or 
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect the different mixtures and different plant proteins/peptides, 3) the relative skill of those in the art is commonly . 
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1-10 and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10, 13 and 15 of copending Application No. 16/301,361 (reference application; recently allowed- not issued yet). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are also drawn to a method for increasing bioavailability of proteins through the use of bacterial strains and claim 1 specifically recites two of the strains recited in the instant claims, e.g., L. paracasei DG and L. paracasei LPC-S01 CNCM 1-1572 and DSM 26760.  Co-pending claim 1 does not teach the use of an additional amino acid; however, co-pending claim 10 recites the use of additional amino acids in the mixtures and claim 8 teaches oral administration.  A single amino acid would structurally be the same amino acid no matter the protein it was derived from.  Additionally, co-pending claim 7 teaches the proteins which may have .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
11.	Claims 1-10 and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-20 of copending Application No. 16/642,337 (reference application; recently allowed- not issued yet). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are also drawn to compositions which comprise the identical strains (at least one of or a mixture of) recited instantly, e.g., L. paracasei DG and L. paracasei LPC-S01 CNCM 1-1572 and DSM 26760.  Claim 11 recites a generic ‘treatment of method’ which comprises administering a therapeutic amount of a combination L. paracasei DG CNCM 1-1572 and L. paracasei LPC-S01 and DSM 26760.  The co-pending claims 1 do not teach the use of an additional amino acid in the mixture; however, a single amino acid would structurally be the same amino acid no matter the protein it was derived from and co-pending claim 9 includes additional ingredients which would include additional amino acids.  Accordingly, the scope of the co-pending claims are not patentably distinct from those instantly claimed.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

NOTE: CO-pending 16/770,011 recites claims to compositions comprising L. paracasei DG CNCM 1-1572 and L. paracasei LPC-S01 and DSM 26760, but the methods are method claims that are under examination.  There are no product claims presently under examination.
Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claim(s) 1-5, 7-10 and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biffi, A. (WO 2017/195182; 11/16/17).
Biffi specifically teaches that bacteria belonging to the genus Lactobacillus are selected from L. casei DG® {Lactobacillus paracasei CNCM 1-1572) and/or Lactobacillus paracasei LPC-S01 (DSM 26760 DSMZ) strains and that the probiotics are administered in combination with amino acids, supplements, vitamins, trace elements, preferably zinc and/or selenium, enzymes and/or prebiotic substances, preferably fructooligosaccharides.  See Example 1, pages 9-10.  The proteins to are selected from among animal and vegetable proteins, including: egg white, milk serum proteins, preferably WPI 90% and WPC 80%; lupin proteins, preferably protilup 450; soy proteins; pea proteins and caseinate protein, preferably calcium caseinate protein and rice proteins. In fact, the applicant has surprisingly found that following the administration of probiotics, in particular of bacteria of the genus Lactobacillus, ® (Lactobacillus paracasei CNCM 1-1572) and/or Lactobacillus paracasei LPC-S01 , one observes a 10-20% increase in the protein/energy absorption/bioavailability in the individual who has taken them. The reference teaches the use of resistant vegetable protein in the probiotic composition. See paragraphs [0040]-[0041].
Biffi teaches relates to the use of probiotics, preferably one or more probiotic bacteria, to increase the absorption of proteins or the bioavailability thereof, preferably in individuals with increased protein and/or energy requirements, preferably elderly persons, children, pregnant women or athletes.  It is taught they may be used as probiotics for increasing the absorption and/or the bioavailability of proteins and/or of energy in an individual.  The probiotics are selected from: bacteria, yeasts and other microorganisms, taken singularly or in combination; preferably the bacteria belong to at least one genus selected from: Lactobacillus, Bifidobacterium, Bacillus, Propionibacterium, Streptococcus, Lactococcus, Aerococcus and Enterococcus. See pages 6-7.  More specifically, wherein said bacteria belonging to the genus actobacillus are selected from: Lactobacillus paracasei, Lactobacillus acidophilus, Lactobacillus amylolyticus, Lactobacillus amylovorus, Lactobacillus alimentarius, Lactobacillus aviaries, Lactobacillus brevis, Lactobacillus buchneri, Lactobacillus casei, Lactobacillus cellobiosus, Lactobacillus coryniformis, Lactobacillus crispatus, Lactobacillus curvatus, Lactobacillus delbrueckii, Lactobacillus farciminis, Lactobacillus fermentum, Lactobacillus gallinarum, Lactobacillus gasseri, Lactobacillus helveticus, Lactobacillus hilgardii, Lactobacillus johnsonii, Lactobacillus kefiranofaciens, Lactobacillus kefiri, Lactobacillus mucosae, Lactobacillus panis, Lactobacillus collinoides, Lactobacillus Lactobacillus plantarum, Lactobacillus pontis, Lactobacillus reuteri, Lactobacillus rhamnosus, Lactobacillus sakei, Lactobacillus salivarius and Lactobacillus sanfranciscensis, preferably selected from: Lactobacillus acidophilus, rhamnosus or paracasei.  The method steps and compositions to be administered in said method are identical to those instantly claimed.  Accordingly, the effects of the method (increasing blood availability of at least one amino acid derived from a protein of a plant) would be the same. The instant claims allow for at least one bacterial strain or a mixture of up to six bacterial strains from those recited and derivatives thereof.  The amino acid recited in the dependent claims are known amino acids which are part of polypeptides.  Biffi teaches the administration will increase bioavailability of said amino acid or plant protein in the subject and therefore anticipates the instant claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



14.	Claim 6 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Biffi et al (WO 2017/195182; 11/16/17).
	The teachings of Biffi et al are set forth above, but they do not particularly teach the inclusion of at least one of the deposited strains recited in claim 6.  Although Biffi et Lactobacillus, Bifidobacterium, Bacillus, Propionibacterium, Streptococcus, Lactococcus, Aerococcus and Enterococcus. And, specifically recites the use of Lactobacillus plantarum.  Any Bifidobacterium strain and/or Lactobacillus plantarum would have been obvious additions to the compositions taught by Biffi.  Since the Patent Office does not have the facilities for examining and comparing applicants' product with the product of the prior art reference, the burden is on applicants to show an unobvious distinction between the material structural and functional characteristics of the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USP PQ 430 (CCPA 1977).   Further, it would be obvious that although the L.plantarum strain as claimed in claimed 6 is not specifically recited in Biffi,  it appears to be obvious or analogous variants of the strain as claimed by applicants since they possess similar functional characteristics (i.e., probiotic which increases bioavailability).

15.	Claims 1-10 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 2011/0052538 A1) in view of Balzaretti et al (Frontiers in Microbio. Sept. 2015. Vol 6. Article 952, pages 1-13) and Tuohy et al (J.Applied Microbio. 2007. 102: 1026-1032; provided by Applicant IDS 5/11/21).

	 However, Brown does not specifically recite the deposited strains set forth in the instant claims.
Balzaretti teaches that L.paracasei strain LPC-S01 was well known in the prior art as a safe and functional probiotic for intestinal as well as vaginal applications and is suitable for oral administration.  The “Introduction” in column 1, page 2, teaches that Lactobacillus were well known as fermented food starters and probiotic adjuncts and that lactobacilli are the most frequently employed as probiotics.  It is also taught that L.paracasei Shirota was a very well-characterized probiotic and considered the first even.  The reference teaches that Lactobacillus paracasei DG was a well-known probiotic strain.  See Figure 5 and page 10.  It is taught that paracasei DG (which is CNCM I-1572) is included in ‘Enterolactis’ one of the most popular probiotic supplements in Italy.  In the “Conclusions’ on page 12, it is taught that strain LPC-S01 is very similar to the performance of probiotic commercial strain L.paracasei DG.  
Tuohy et al teach administering the probiotic L.casei (they use the Lactobacillus paracasei Shirota strain) orally to human volunteers.  The reference teaches that both 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made that the Lactobacillus strains taught by Balzaretti and Tuohy could be used in the methods for increasing protein bioavailability taught by Brown because Brown et al teaches that any known Bifidobacterium and/or Lactobacillus strains could be used with a vegetable resistant protein and Balzaretti and Tuohy teach that their strains were well-known and widely used probiotics at the time the invention was made.  Further, although the references do not recite that the mixture may further comprise at least one of the deposited Bifidobacterium strains or particularly the recited Lactobacillus plantarum LpBS01 DSM 3234 strain, Brown teaches that any Bifidobacterium strain and/or Lactobacillus plantarum would have been obvious additions to the compositions.  Since the Patent Office does not have the facilities for examining and comparing applicants' product with the product of the prior art reference, the burden is on applicants to show an unobvious distinction between the material structural and functional characteristics of the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USP PQ 430 (CCPA 1977).   It appears the strains in the prior art are obvious or analogous variants of the strain as claimed by applicants since they possess similar functional characteristics (i.e., probiotic which increases bioavailability).
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        2/9/22